
	

115 S2366 IS: Census Funding Cap Adjustment Act of 2018
U.S. Senate
2018-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2366
		IN THE SENATE OF THE UNITED STATES
		
			February 5, 2018
			Mr. Booker (for himself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on the Budget
		
		A BILL
		To provide an adjustment to the discretionary spending limits for appropriations for the 2020
			 decennial census.
	
	
 1.Short titleThis Act may be cited as the Census Funding Cap Adjustment Act of 2018. 2.Budget cap exemption for census fundingSection 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) is amended by adding at the end the following:
			
 (E)Decennial census during 2020If a bill or joint resolution making appropriations for a fiscal year is enacted that specifies an amount of new budget authority for the decennial census to be conducted during 2020, then the adjustment for that fiscal year shall be the amount by which the new budget authority provided in that Act for that purpose exceeds $70,000,000..